ON REMAND FROM THE UNITED STATES SUPREME COURT
Before WALLACE, Chief Judge, and HUG, and BRUNETTI, Circuit Judges.
ORDER
The mandate of the United States Supreme Court certified on April 18, 1989, in California v. ARC America Corp., 490 U.S. 93, 109 S.Ct. 1661, 104 L.Ed.2d 86, reversed the judgment of this court. Accordingly, we vacate our opinion at 817 F.2d 1435 (9th Cir.1987), reverse the district court, and remand to the district court for further proceedings which are consistent with the opinion of the Supreme Court.